DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0022391 A1) in view of Stender et al (US 2018/0002571 A1).
	Choi discloses a polishing slurry composition [0003], comprising:
	iron-substituted abrasive particles [0025]-[0026];
	a pH adjusting agent (such as nitric acid [0057]); and
	an oxidizer (such as hydrogen peroxide [0054]).
Choi discloses to include an organic acid (such as citric acid [0057], the same composition as the instant invention is expected to serve the same purpose).  
Choi fails to recognize that the organic acid serves the function of a chelating agent.  However, it is also well known to include chelating agents in polishing slurry compositions, for example as taught by Stender.  
Stender teaches the general concept that chelating agents such as organic acids are useful to include in CMP compositions to provide for the function of chelating.  Stender also teaches that chelating agents can be used to help prevent build-up of metal ions on pads [0058].  Stender teaches citric acid is a known chelating agent [0058].
Stender teaches that chelating agents may be present in a CMP composition [0022] at 0.01-3 wt% [0060].  This is a range that overlaps with the cited range that renders the claimed range obvious because it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05, II, A.  

Further as to claim 1, Choi discloses particle sizes of different ranges, 20-45, 30-100, 45-130, 100-180, 130-250, 180-500 nm [0017], which are within or overlap with the cited range.  In addition, the newly amended limitation “with a single size” is encompassed by the disclosure of Choi because of the open “comprising” language in that the composition is open to several sizes because a composition with two sizes comprises a composition with one size.
In the alternative, Choi teaches in comparative examples that instead of using two sizes of particles, that a single size of particles is used [0063]-[0064].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a single size of abrasive particle in the method of Choi because Choi teaches that polishing with a single size of abrasive particle is known, and it is within the scope of one skilled in the art to optimize the process for best results including cost, process time and yield of final product.
Further as to claim 1, the limitations of “designed and formulated for,” the specific inorganic oxides that are polished, and degree of planarization are limitations of intended use of the composition, and given little patentable weight.  The composition of Choi is capable of being used for polishing the cited oxides.
Still further as to claim 1, Choi discloses that the iron-ion substituted particles comprise an iron ion having a tetrahedral coordination (“…a characteristic of a metal ion having a 
As to amended claim 1, Choi discloses the cited zeta potential [0100] and pH 1-5 [0058], which overlaps with the cited range.
	As to claims 2-3, Choi discloses the iron-substituted abrasive particles at 0.5-10 wt% [0053], which is within or overlaps with the cited ranges.  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.
As to claim 5, Choi discloses the same method of making the iron-substituted particles as in the instant invention [0129], and therefore the same results of particle properties such as the cited positioning are expected.  However, examiner is unable to determine the properties of the particles.  The burden thus shifts to the applicant to prove that the product of Choi does not necessarily or inherently possess the characteristics of the claimed product. See MPEP 2112 V.
	In the alternative, Choi teaches that combination of particles helps to reduce scratching [0049] during polishing.  Therefore, the amount of particles and their size appears to reflect a result-effective variable.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited product in the composition of Choi because the length appears to reflect a result-effective variable, which can be optimized for best results of scratching.  See MPEP 2144.05 IIB.
	As to claims 6-7, Choi discloses the cited metal oxides in the colloidal phase [0052].
	As to claim 12, Choi discloses an oxidizer (such as hydrogen peroxide, [0054]) in an amount of 0.005-5 wt% [0055], which is within the cited range.
	As to claim 13, Choi discloses a pH adjusting agent (such as nitric acid [0057]).
	Claims 15 and 18 cite methods of intended use, and are given little patentable weight.

Response to Amendment
Claims 1-3, 5-7, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0022391 A1) in view of Stender et al (US 2018/0002571 A1).

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive, to the extent they still apply.
Applicant argues about the particles and pH of Stender, however Stender is applied to teach the general concept that chelating agents are known and useful in CMP compositions.  The primary reference, Choi, discloses the particles, zeta potential and pH of the composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANITA K ALANKO/Primary Examiner, Art Unit 1713